USCA4 Appeal: 20-2191       Doc: 46        Filed: 03/07/2022      Pg: 1 of 9




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 20-2191


        PROGRESSIVE NORTHERN INSURANCE COMPANY,

                             Plaintiff – Appellant,

                      v.

        Y.E., a minor,

                             Defendant – Appellee,

                      and

        NITA ATKINSON; ELIAZAR SERRATO,

                             Defendants.


        Appeal from the United States District Court for the District of South Carolina, at Florence.
        Sherri A. Lydon, District Judge. (4:18-cv-03063-SAL)


        Argued: January 26, 2022                                           Decided: March 7, 2022


        Before HARRIS and RUSHING, Circuit Judges, and FLOYD, Senior Circuit Judge.


        Dismissed, vacated, and remanded by unpublished opinion. Judge Harris wrote the
        opinion, in which Judge Rushing and Senior Judge Floyd joined.


        ARGUED: John Robert Murphy, MURPHY & GRANTLAND, PA, Columbia, South
        Carolina, for Appellant. John Elliott Parker, Jr., PETERS, MURDAUGH, PARKER,
USCA4 Appeal: 20-2191      Doc: 46         Filed: 03/07/2022    Pg: 2 of 9




        ELTZROTH, & DETRICK, PA, Hampton, South Carolina, for Appellee. ON BRIEF:
        Donald J. Budman, SOLOMON, BUDMAN & STRICKER, LLP, Charleston, South
        Carolina, for Appellee.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 20-2191      Doc: 46          Filed: 03/07/2022     Pg: 3 of 9




        PAMELA HARRIS, Circuit Judge:

               Progressive Northern Insurance Company filed suit in district court, seeking a

        declaratory judgment that an automobile insurance policy it had issued was void from

        inception because of material misrepresentations in the policy application. It followed,

        Progressive argued, that the policy provided no coverage for a recent accident involving

        the insured’s vehicle. The district court dismissed the action for lack of Article III

        jurisdiction. No liability lawsuit regarding the accident had been brought, the court

        reasoned, and unless and until such a suit was filed and a defense demanded from

        Progressive, there was no justiciable case or controversy.

               Progressive appealed, and while its appeal was pending, the liability lawsuit

        contemplated by the district court was filed, and Progressive began defending the suit.

        With the condition for justiciability set by the district court now satisfied, there no longer

        is a live dispute as to whether, absent a liability lawsuit, the district court would have

        jurisdiction over Progressive’s action. Accordingly, we dismiss Progressive’s appeal as

        moot, vacate the district court’s order dismissing the action, and remand to allow for further

        proceedings.



                                                      I.

               In June 2018, Nita Atkinson applied for a Progressive automobile policy to insure

        her Jeep.    In her application, Progressive alleges, Atkinson made several material

        misrepresentations, regarding the number of regular drivers of the Jeep and adult members

        of her household as well as her marital status.          According to Progressive, those

                                                      3
USCA4 Appeal: 20-2191       Doc: 46         Filed: 03/07/2022      Pg: 4 of 9




        misrepresentations affected its risk assessment of its contract with Atkinson, and caused it

        to charge Atkinson significantly lower premiums than it would have had Atkinson been

        truthful. Shortly after the policy was issued, Atkinson’s Jeep was involved in a two-vehicle

        accident, which alerted Progressive to the alleged misrepresentations.

               A few months later – and before any state-court litigation over the accident itself –

        Progressive filed in federal court a declaratory judgment action against three defendants:

        Atkinson; Eliazar Serrato, who lived with Atkinson and was driving the Jeep at the time of

        the accident; and Y.E., a minor and passenger who was injured in the accident. Progressive

        sought a declaration that Atkinson made material misrepresentations in her policy

        application, and that as a result, the policy was “void from inception.” J.A. 10. In its prayer

        for relief, Progressive also requested a declaration that Progressive had “no obligation to

        pay, indemnify, defend, or otherwise perform under this policy” for any claims against

        Atkinson or Serrato related to the accident. J.A. 11.

               After sua sponte calling for briefing on the issue, the district court dismissed the

        action for lack of Article III jurisdiction. Progressive N. Ins. Co. v. Atkinson, No. 4:18-

        CV-03063-SAL, 2020 WL 6498886, at *5 (D.S.C. Sept. 30, 2020). That result, the court

        reasoned, was consistent with our court’s decision in Trustgard Insurance Co. v. Collins,

        942 F.3d 195, 199–200 (4th Cir. 2019), in which we questioned – without resolving –

        whether federal courts have jurisdiction to rule on an automobile insurer’s “duty to

        indemnify” prior to a state-court determination of liability for an accident. Until there was

        a liability finding, we thought, the insurer’s purported injury – coverage for a judgment



                                                      4
USCA4 Appeal: 20-2191      Doc: 46          Filed: 03/07/2022     Pg: 5 of 9




        that “may or may not occur depending on the outcome” of a state lawsuit – might be too

        “hypothetical and contingent” to support Article III standing. Id. at 200.

               Progressive argued that those concerns were not implicated by its material

        misrepresentation action, because the concrete injury for which it sought redress already

        had occurred: Regardless of the outcome of any future lawsuit, Progressive had been

        injured since June 2018, when Atkinson’s lies denied it information to which it was legally

        entitled and cost it premium payments it otherwise would have assessed. The district court

        was “not convinced.” Progressive, 2020 WL 6498886, at *4. In its view, Progressive’s

        action was a standard “coverage dispute” like the one at issue in Trustgard, as evidenced

        by its prayer for relief in the form of a declaration absolving it of any “obligation to pay,

        indemnify, [or] defend” claims arising from the accident in question. Id.

               It followed, the district court held, that this coverage dispute would give rise to an

        Article III injury in fact only if and when a liability suit was filed and a defense demanded;

        at that point, Progressive would experience a “concrete and particularized” injury in

        connection with its duty to defend. Id. at *5. And as suggested by Trustgard, the court

        reasoned, there would be no injury in fact with respect to the duty to indemnify unless and

        until a state court deemed Serrato liable for the accident. Because neither of those events

        had transpired, the court concluded, Progressive lacked Article III standing for its

        declaratory judgment action. And for the same reasons, it finished, the action was not yet

        ripe for Article III purposes: If “Defendant Y.E. never files suit and Defendant Serrato, as

        a result, never requests a defense, the court’s decision [would be] unquestionably

        advisory.” Id.

                                                      5
USCA4 Appeal: 20-2191      Doc: 46         Filed: 03/07/2022      Pg: 6 of 9




               Progressive timely appealed the dismissal of its action. In January 2021, while its

        appeal was pending, Y.E. filed a liability lawsuit in South Carolina state court against

        Serrato, seeking damages for the accident. Progressive has entered an appearance and is

        now defending Serrato in that action. 1



                                                     II.

               On appeal, Progressive seeks review of the critical ruling of the district court: that

        absent a state-court liability lawsuit and a demand for a defense, there is no Article III

        jurisdiction over Progressive’s declaratory judgment action. But the hypothesized lawsuit

        and defense now have come to pass, and as a result, whether the district court’s initial

        ruling was correct no longer has any practical significance for this case. Under those

        circumstances, we must dismiss Progressive’s appeal as moot. 2

               Mootness principles – like the standing and ripeness doctrines applied by the district

        court – derive “from the requirement in Article III of the Constitution that federal courts

        may adjudicate only disputes involving a case or controversy.” Williams v. Ozmint, 716


               1
                 We take judicial notice of the state-court docket sheet, Y.E.’s state-court
        complaint, and Progressive’s answer. See, e.g., Lolavar v. de Santibanes, 430 F.3d 221,
        224 & n.2 (4th Cir. 2005) (taking judicial notice of state-court records not included in the
        record on appeal). No party disputes the factual developments in the state-court lawsuit.
               2
                 We denied an earlier motion by Y.E. to dismiss this appeal as moot because it was
        not yet clear that a defense had been demanded of or presented by Progressive in a liability
        lawsuit arising from the accident. See Order, Progressive N. Ins. Co. v. Y.E., No. 20-2191,
        ECF No. 21 (4th Cir. Apr. 26, 2021). We address the issue now – with the factual predicate
        clarified – because we are obliged to assure ourselves of Article III jurisdiction at every
        step of the proceedings. See Williams v. Ozmint, 716 F.3d 801, 809 (4th Cir. 2013).

                                                     6
USCA4 Appeal: 20-2191       Doc: 46         Filed: 03/07/2022      Pg: 7 of 9




        F.3d 801, 808 (4th Cir. 2013) (internal quotation marks omitted). Those requirements

        apply to all stages of a federal proceeding, including appeals; if events during the pendency

        of an appeal render a dispute moot, then we must dismiss. See id. at 808–09; see also Int’l

        Bhd. of Teamsters, Loc. No. 639 v. Airgas, Inc., 885 F.3d 230, 235 (4th Cir. 2018). A case

        becomes moot “when the issues presented are no longer ‘live’ or the parties lack a legally

        cognizable interest in the outcome.” Fleet Feet, Inc. v. NIKE, Inc., 986 F.3d 458, 463 (4th

        Cir. 2021) (internal quotation marks omitted). And parties lack that necessary interest, we

        have explained, when “our resolution of an issue could not possibly have any practical

        effect on the outcome of the matter.” Norfolk S. Ry. v. City of Alexandria, 608 F.3d 150,

        161 (4th Cir. 2010).

               This is just such a case. The question addressed by the district court was whether it

        had jurisdiction over Progressive’s declaratory judgment action prior to the filing of a

        liability lawsuit in which the insured demands a defense or in which Serrato is found liable.

        The parties’ dispute over the correct answer to that question is no longer “live,” because

        nothing turns on its resolution. Y.E. has filed a liability lawsuit, which Progressive has

        defended, fulfilling “one of [the] conditions” set by the district court for jurisdiction. See

        Progressive, 2020 WL 6498886, at *5. As a result, there is no dispute that Progressive

        now may proceed with a declaratory judgment action. 3 Whether Progressive should have


               3
                Under the district court’s analysis, it now has jurisdiction to consider claims related
        to Progressive’s duty to defend only; jurisdiction for separate duty-to-indemnify claims
        will not attach unless and until Serrato is held liable for the accident. See Progressive,
        2020 WL 6498886, at *5; see id. at *5 n.5 (same as to ripeness). But Progressive advances
        only one claim in this case – that Atkinson’s policy is void from inception because of her

                                                      7
USCA4 Appeal: 20-2191      Doc: 46          Filed: 03/07/2022     Pg: 8 of 9




        been permitted to proceed even before Y.E. filed suit has become a purely hypothetical

        question with no “real world” consequences. Id. (internal quotation marks omitted). Put

        differently, neither Progressive nor Y.E. has any “legally cognizable interest” in a ruling

        from this court as to whether Progressive would have had Article III standing under a set

        of factual circumstances that no longer exists. See Williams, 716 F.3d at 809 (internal

        quotation marks omitted); id. (“A change in factual circumstances can moot a case on

        appeal[.]”); cf. Rose v. Berryhill, 694 F. App’x 190, 191 (4th Cir. 2017) (per curiam)

        (dismissing as moot appeal from dismissal for failure to exhaust because plaintiffs

        exhausted while appeal pending).

               We recognize that Progressive, naturally enough, would like a chance to vindicate

        its position that the district court was mistaken, and that an insurer’s material

        misrepresentation claim should be deemed justiciable independent of any liability lawsuit

        against an insured. But under Article III, we may not issue an advisory opinion to satisfy

        that interest. See Church of Scientology of Cal. v. United States, 506 U.S. 9, 12 (1992)

        (explaining that the federal courts have “no authority to give opinions upon moot questions

        or abstract propositions, or to declare principles or rules of law which cannot affect the

        matter in issue in the case[s] before [them]” (internal quotation marks omitted)); Norfolk,

        608 F.3d at 161. Whether we agreed with Progressive or disagreed, the practical result




        material misrepresentations – and that claim pertains to its duty to defend, as well as to any
        duty to indemnify. Under the terms of the district court’s order, in other words, it may now
        rule on Progressive’s material misrepresentation claim, and that ruling should suffice to
        resolve this case.

                                                      8
USCA4 Appeal: 20-2191      Doc: 46          Filed: 03/07/2022      Pg: 9 of 9




        would be the same: Either the district court would have jurisdiction because Progressive

        is correct; or, if Progressive is incorrect, the district court still would have jurisdiction

        because subsequent events have satisfied Article III’s requirements. Because a ruling by

        us on Progressive’s challenge to the district court’s analysis “could not have any practical

        effect on the outcome of this case,” we must dismiss Progressive’s appeal as moot. Norfolk,

        608 F.3d at 161.

               To be clear, while Progressive’s appeal of the district court’s jurisdictional ruling is

        moot, the underlying dispute over Atkinson’s policy is not. Because Progressive, through

        no fault of its own, finds itself unable to appeal an adverse ruling, we vacate the order of

        the district court, see U.S. Bancorp Mortg. Co. v. Bonner Mall P’ship, 513 U.S. 18, 24

        (1994) (explaining that “whether the party seeking relief from the judgment below caused

        the mootness by voluntary action” is the “principal condition” governing vacatur), and

        remand to the district court to allow for further proceedings consistent with this opinion.



                                                     III.

               For the reasons given above, we dismiss this appeal as moot, vacate the order of the

        district court, and remand.

                                                                                      DISMISSED,
                                                                                       VACATED,
                                                                                  AND REMANDED




                                                      9